            Case 1:17-cr-00101-LEK Document 957 Filed 03/27/20 Page 1 of 3                              PageID #: 8225

TRULINCS 05963122 - WILLIAMS, ANTHONY TROY - Unit: HON-D-B


FROM: 05963122


SUBJECT: MOTION FOR IMMEDIATE RELEASE
DATE: 03/20/2020 02:09:19 PM
                                                                                                     FILED IN THE
                                                                                            UNITED STATES DISTRICT COURT
                                                                                                 DISTRICT OF HAWAII

                                                                                                     MAR 2 7 2020
UNITED STATES OF AMERICA                       CASE NO. 17-00101 LEK                        at ^o'clock and_5jT^n. m
                                                                                                  SUE BEITIA, CLERK
V.
                                                                                                              tiW.osp^ n'wui*^ ^
ANTHONY T. WILLIAMS


EXPEDITED EMERGENCY MOTION FOR IMMEDIATE RELEASE DUE TO THE CORONAVIRUS PANDEMIC

  Private Attorney General Anthony Williams, a servant of the Most High Yahweh Elohim Yahshua the Mahshyah, submits this
Motion For Immediate Release Due to the CoronaVirus Pandemic. In support of this motion the undersigned states the
follov\/ing facts:

I. THE PANDEMIC MANDATES AN IMMEDIATE RELEASE

1. Recently the world has experience a pandemic that is unprecedented in our country and world's history. It has affected every
aspect of our life and will continue to adversely affect industry, economics and world's economy.
2. Other states have already released inmates who have no violent charges, elderly or have a medical condition that would
make them more susceptible to the virus.

3. The undersigned just received a news bulletin that thirty (30) prosecutor have filed briefs advocating the release of inmate
because the prison population being confined and in close proximity is a ticking time bomb.(See Fox News release at
https://www.foxnews.com/world/coronavirus-prisoner-release-inmates-rikers)

4. The country of Iran has released 85,000 of its inmates due to this obvious epidemic and pandemic.
5. The undersigned has elderly parents and relatives who are more susceptible to this deadly virus and the undersigned has no
way of being able to be of assistance to any of them because of the unlawful stipulation that was placed on the undersigned's
mother to prevent her from communicating with the undersigned.

6. The undersigned also have elderly clients and friends here in Hawaii that are in desperate need of assistance and have no
one to assist them other than the undersigned.(See Exhibit 1- Declaration of Rosy Thomas)

7. The undersigned has been unlawfully convicted for mail and wire fraud which will undoubtedly be overturned in the Ninth
Circuit for the multiple constitutional rights violations that the undersigned was subjected to which includes but not limited to
Speedy Trial Violation, Double Jeopardy, Selective Prosecution, Prosecutorial Misconduct, Batson violation for excluding any
blacks from being summoned for jury duty and others.

8. The undersigned's Florida conviction has been vacated and the undersigned expects this conviction to also be vacated by
the Ninth Circuit. The undersigned has spent a total of 3 years in prison for a crime that he didn't commit and expects that
before his appeal is ruled on by the Ninth Circuit that the 3 years would constitute time served seeing that the real culprits that
defrauded the homeowners in Hawaii has not done a day in prison and will not do a day in prison for their crimes.

9. This pandemic is not going to subside any time soon and according to numerous reports, inmates are sitting ducks in jail if
the virus is contracted by a staff member or inmate, it is inevitable that all inmates will be infected with no available means to
get treatment and proper care.(See Exhibit 2 - News reports regarding the release of inmates)
10. All the state Governors have issued a mandate that people don't congregate more than a total number of 10 people and the
undersigned as well as all other inmates are currently housed with 100 plu^inmates in each unit.
11. This pandemic has caused a stressful situation for the whole country and many jurisdictions have begun releasing inmates
           Case 1:17-cr-00101-LEK Document 957 Filed 03/27/20 Page 2 of 3                               PageID #: 8226

TRULINCS 05963122 - WILLIAMS, ANTHONY TROY - Unit: HON-D-B


who does not have violent charges or convictions to lessen the impact of this pandemic.

12. Upon reiease the undersigned understands that travel is forbidden at this time and the undersigned would have to be
confined in a home here in Hawaii in order to avoid contracting the virus and spreading it further.

13. This is a very distressing situation to have eiderly parents, friends and ciients that need the undersigned's assistance and
the undersigned is confined and can't do anything to heip their situation.

14. The undersigned wouid be able to be of assistance to his eideriy ciients and friends who will need someone to be able to
get them necessities and suppiies to survive through this pandemic. The latest estimation from the White House is that this
pandemic could last 18 months or longer and without some assistance some of these eiderly clients and friends wili not be abie
to make it through this pandemic.

15. This country and the world is going through an emergency that it has never experienced before and this is forcing aii of us
to put our differences aside to come together to ameliorate this situation and get back to normaicy. Receiving the notification
that aii trials and hearing will be canceled and rescheduled made the undersigned realize the magnitude of this COVID-19
disease and the exigency that necessitated the canceliation of aii sports, recreation, restaurants and most businesses.
16. A curfew is not going into affect which means that the government knows that this pandemic is going to get worse and they
are trying to get in front of it to iessen the negative impact that wiii inevitably ensue.

17. The undersigned has spoken to staff at the FDC and has inquired why the officers are not being tested for the virus before
the come into the unit and they have no answer.

18. At this point every staff member is a threat to the safety and health of every inmate because the staff is the only one that is
having contact with members of the community and then coming to work and having contact with us inmates.
19. There are a lot of unknowns about this virus and New York city just saw it's COVID-19 cases double in 24 hours and they
have aiready been on a city wide iockdown and this stili didn't prevent the spread of this disease.

20. The undersigned wouid aiso request that the court issue an order to have all staff members at the FDC tested for the
Coronavirus because many people are carriers and do not have symptoms and wouid not know that they are infecting people.
II. THE COURTS AND THE BOP HAS A RESPONSIBILITY TO TAKE ACTION TO PROTECT THE UNDERSIGNED

 Under Title 42 USC 2000dd. Prohibition on cruel, inhumane, or degrading treatment or punishment of persons under custody
or control of the United States Government, it states in part,"(a) in generai. No individuai in the custody or under the physical
control of the United States Government, regardiess of nationality or physicai iocation, shall be subject to cruel, inhumane, or
degrading treatment or punishment,(b) Construction. Nothing in this section shall be construed to impose any geographicai
limitation on the appiicabiiity of the prohibition against cruel, inhuman, or degrading treatment or punishment under this section,
(d) Cruei, inhuman, or degrading treatment or punishment defined, in this section, the term "cruel, inhuman, or degrading
treatment or punishment" means the cruei, unusuai, and inhumane treatment or punishment prohibited by the Fifth, Eighth, and
Fourteenth Amendments to the Constitution of the United States, as defined in the United States Reservations, Deciarations
and Understandings to the United Nations Convention Against Torture and Other Forms of Cruel, Inhuman or Degrading
Treatment or Punishment done at New York, December 10,1984."
 According to 42 USC 2000d-2, the undersigned can submit a motion for judicial review. The provision in 42 USC 2000d-2
states that,"Any department or agency action taken pursuant to section 602[42 USCS 2000d-1], shaii be subject to such
judicial review as may otherwise be provided by iaw for simiiar action taken by such department or agency on other grounds. In
the case of action, not otherwise subject to judicial review, terminating or refusing to grant or to continue financial assistance
upon a finding of faiiure to comply with any requirement imposed pursuant to section 602[42 USCS 20GGd-1], any person
aggrieved (including any State or poiiticai subdivision thereof and any agency of either) may obtain judicial review of such
action in accordance with section 1G of the Administrative Procedure Act[5 USCS 7G1 et seq.j, and such action shaii not be
deemed committed to unreviewabie agency discretion within the meaning of that section [5 USCS 7G1 et seq.j."
  The undersigned has sent a request to the warden to be reieased immediately due to this coronavirus pandemic and the
warden has not responded and has disregarded the undersigned's request for assistance to be released to avoid being a
statistic of this pandemic.(See Exhibit 3). The inaction of the BOP is subject to judicial review for the undersigned to obtain
reiief.
  This country as weli as the world is in the midst of a pandemic and heaith crisis. This virus is unpredictable and many of the
health professionals,judges, prosecutors and law enforcement personnel have warned that the prison population is a ticking
            Case 1:17-cr-00101-LEK Document 957 Filed 03/27/20 Page 3 of 3                             PageID #: 8227

TRULINCS 05963122 - WILLIAMS, ANTHONY TROY - Unit: HON-D-B


time bomb for this crisis to spread in epic proportions if it gets a hoid of inmates and prison personnel. A BOP staff member
tested positive in a facility in New Hampshire and it only takes one staff member at the FDC Honolulu to get infected and would
infect the whole inmate and staff population because we are confined and without any possibility to get the proper health care,
testing and isolation to get control of the virus once it spreads in this facility.
  Failing to release the undersigned before this inevitable contamination occurs would constitute cruel and unusual punishment
in violation of the Fifth, Eighth and Fourteenth Amendments and also would be a violation of 18 USC 242 Deprivation of rights
under color of law which states,"Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects
any person in any State, Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or
immunities secured or protected by the Constitution or laws of the United States, or to different punishments, pains or penalties,
on account of such person being an alien, or by reason of his color, or race, than are prescribed for the punishment of citizens,
shall be fined under this title or imprisoned not more than one year, or both; and if bodily injury results from the acts comniitted
in violation of this section or if such acts include the use, attempted us, or threatened use of a dangerous weapon, explosives,
or fire, shall be fined under this title or imprisoned not more than ten years, or both; and IF DEATH RESULTS from the acts
committed in violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse, or an
attempt ot commit aggravated sexual abuse, or an attempt TO KILL, shall be fined under this title, or imprisoned for any term of
years or for life, or both, or may be sentenced to death."
  Judges in other federal districts are realizing that keeping inmates incarcerated during this epidemic is in essence a possible
death sentence and therefore many have begun issuing orders to release inmates in other districts. The District of Hawaii has
yet to take action which could prove fatal and deadly to inmates and BOP staff if inmates are not released immediately. The
undersigned is in the care, custody and control of the BOP and the court and therefore without the courts and the BOP
intervening and releasing the undersigned, it would be deliberate indifference and would be subjecting the undersigned to a
health situation he has no other means of obtaining relief.

III. THE UNDERSIGNED QUALIFIES FOR A COMPASSIONATE RELEASE

  The compassionate release provision has been expanded and amended to include releases other than pre-existing medical
conditions. The amendment revises section 1B1.13 in several ways. First, the amendment broadens the Commission's
guidance on what should be considered "extraordinary and compelling reasons" for compassionate release. It provides four
categories of criteria: "Medical Condition of the Defendant, Age of the Defendant, Family Circumstances and Other Reasons.
The outbreak of the coronavirus is a circumstance that meets the "extraordinary and compelling reasons" as this country has
never experienced an pandemic of this magnitude that has caused whole states to completely shut down and have started
releasing inmates because the prison population is a ticking time bomb and a threat to the community if they aren't released
before the virus gets a hoid at the facilities.

CONCLUSION

  The undersigned moves the court to issue an order for the immediate release of the undersigned to be self quarantined here
in Hawaii at 91-668 Kilaha Street, Ewa Beach, Hi 96706, to protect the undersigned from this virus and to be of assistance to
two of the undersigned's elderly clients, one of whom is 64 years old and the other 85 years old.
Executed this 23 day of March 2020.


                       Sdh/yii




                    Uw Cooniti                                ^
